DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 August 2021 has been entered.

Response to Amendment
The amendment of 25 August 2021 has been entered.
Disposition of claims:
	Claim 1 has been amended.

	Claims 22-23 are new.
	Claims 1-2, 5-7, 9, 11-12, 14-18, and 20-23 are pending.
The amendment to claim 1 has overcome the rejections of claims 1-2, 9, 11-12, 14-18, and 20-21 under 35 U.S.C. 103 as being unpatentable over Kambe et al. (EP 2833429 A1) (hereafter “Kambe”) as evidenced by Nikolic et al. (“The dependence of the work function of rare earth metals on their electron structure” Microelectronics Journal, vol. 27 (1996) pp. 93-96.) (hereafter “Nikolic”) set forth in the last Office action; the rejection of claims 5-6 under 35 U.S.C. 103 as being unpatentable over Kambe et al. (EP 2833429 A1) (hereafter “Kambe”) as evidenced by Nikolic et al. (“The dependence of the work function of rare earth metals on their electron structure” Microelectronics Journal, vol. 27 (1996) pp. 93-96.) (hereafter “Nikolic”), and further in view of Liao et al. (US 2003/0170491 A1) (hereafter “Liao”) set forth in the last Office action; and the rejection of claims 5-7 under 35 U.S.C. 103 as being unpatentable over Kambe et al. (EP 2833429 A1) (hereafter “Kambe”) as evidenced by Nikolic et al. (“The dependence of the work function of rare earth metals on their electron structure” Microelectronics Journal, vol. 27 (1996) pp. 93-96.) (hereafter “Nikolic”), and further in view of Liao et al. (US 2003/0170491 A1) (hereafter “Liao”) set forth in the last Office action. The rejections have been withdrawn. However, as outlined below, new grounds of rejection have been made.

Response to Arguments
Applicant’s arguments, see the 3rd paragraph of p. 7 through the 4th paragraph of p. 8 of the reply filed, 25 August 2021 with respect to the rejections of claims 1-2, 9, 11-12, 14-18, and 20-21 under 35 U.S.C. 103 as being unpatentable over Kambe et al. (EP 2833429 A1) (hereafter “Kambe”) as evidenced by Nikolic et al. (“The dependence of the work function of rare earth metals on their electron structure” Microelectronics Journal, vol. 27 (1996) pp. 93-96.) (hereafter “Nikolic”) set forth in the last Office action; the rejection of claims 5-6 under 35 U.S.C. 103 as being unpatentable over Kambe et al. (EP 2833429 A1) (hereafter “Kambe”) as evidenced by Nikolic et al. (“The dependence of the work function of rare earth metals on their electron structure” Microelectronics Journal, vol. 27 (1996) pp. 93-96.) (hereafter “Nikolic”), and further in view of Liao et al. (US 2003/0170491 A1) (hereafter “Liao”) set forth in the last Office action; and the rejection of claims 5-7 under 35 U.S.C. 103 as being unpatentable over Kambe et al. (EP 2833429 A1) (hereafter “Kambe”) as evidenced by Nikolic et al. (“The dependence of the work function of rare earth metals on their electron structure” Microelectronics Journal, vol. 27 (1996) pp. 93-96.) (hereafter “Nikolic”), and further in view of Liao et al. (US 2003/0170491 A1) (hereafter “Liao”) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments, see the 5th and 6th paragraphs of p. 8 of the reply filed 25 August 2021 regarding the rejections of claims 1, 4-5, 9, 11, 18, and 21 on the 
Applicant argues that the filed terminal disclaimer overcomes the rejections, and that they should be withdrawn.
However, there does not appear to be a terminal disclaimer that has been filed. Therefore, the argument is not persuasive and the rejections are maintained.

Claim Interpretation
Regarding claims 5-7 and 22-23: The claims are being interpreted using a broadest reasonable interpretation. 
None of the current claims 5-7 or 22-23 provide any limitations as to the composition of the second organic semiconductor layer. Therefore, the Examiner is interpreting the claims such that the second organic semiconductor layer can have any composition so long as it is an organic semiconductor layer.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 9, 11-12, 14-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kondakov et al. (US 2007/0252522 A1) in view of Nishita et al. (US 2007/0057630 A1) (hereafter “Nishita”).
Regarding claims 1-2, 9, 12, 14-15, 17, and 20: Kondakov discloses an organic light emitting diode comprising an anode electrode, a cathode electrode, at least one emission layer, and an electron injection layer—the electron injection layer of the organic light emitting diode of Kondakov is being equated with the instant organic semiconductor layer {paragraphs [0243]-[0251] and Table 8a: Device Example 7-4 comprises Compound II-2, shown below, as the material of the electron injection layer.}.
[AltContent: textbox (Compound II-2 of Kondakov)]
    PNG
    media_image1.png
    386
    1211
    media_image1.png
    Greyscale


The at least on emission layer and the organic semiconductor layer are arranged between the anode electrode and the cathode electrode {paragraphs [0243]-[0251] and Table 8a: Device Example 7-4}.
The electron injection layer—which is being equated with the instant organic semiconductor layer—comprises the phenanthroline derivative shown below {paragraphs [0243]-[0251] and Table 8a: Device Example 7-4 comprises Compound II-2, shown below, as the material of the electron injection layer.}.
The organic light emitting diode further comprises an electron transport layer between the emission layer and the electron injection layer—which is being equated with the instant organic semiconductor layer {paragraphs [0243]-[0251] and Table 8a: Device Example 7-4}.
The cathode electrode consists of a first cathode electrode layer that is LiF and a second cathode electrode layer that is aluminum {paragraphs [0243]-[0251] and Table 8a: Device Example 7-4}.
Kondakov does not teach that the organic semiconductor layer additionally comprises a substantially metallic rare earth metal dopant.
Nishita teaches that an electron donor dopant can be included in an electron injection layer of an organic light emitting diode {paragraphs [0131]-[0133]} in order to reduce the driving voltage of the organic light emitting diode {paragraph [0134]}.
Nishita teaches that the electron donor dopant can be a rare earth metal, among other options {paragraph [0131]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting diode of Kondakov by including an electron donor dopant in the electron injection layer—which is being equated with the instant organic semiconductor layer, based on the teaching of Nishita. The motivation for doing so would have been to reduce the driving voltage of the organic light emitting diode, as taught by Nishita.
Kondakov’s Compound II-2 has the structure of the instant Formula I where: L1 is a single bond; Ar1 is biphenyl; R1 through R7 are each hydrogen; n is 2.

Regarding claim 11: Kondakov as modified by Nishita teaches all of the features with respect to claim 1, as outlined above.
Kondakov does not exemplify a device similar to the Example device 7-4 of Kondakov described above in which the cathode electrode is transparent to visible light emission.
However, Kondakov does teach that the organic light emitting diodes of Kondakov can be constructed having a cathode electrode that is transparent to visible light emission {paragraph [0164]}
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the organic light emitting device of Kondakov by constructing the device to have a cathode electrode that is transparent to visible light emission, based on the teaching of Kondakov. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum device structures in order to produce optimal organic light-emitting devices, which in this case would be to provide a device that emits light through the cathode rather than the anode.

Regarding claim 16: Kondakov as modified by Nishita teaches all of the features with respect to claim 2, as outlined above.
Kondakov does not exemplify a device similar to the Example device 7-4 of Kondakov described above in which the material of the electron injection layer—which is being equated with the instant organic semiconductor layer—is a compound having the structure of the instant Formula 1 wherein Ar1 of the instant Formula 1 is phenylene.
However, Kondakov does teach a variety of phenanthroline derivatives that are suitable for being the material of the electron injection layer of the organic light emitting diodes of Kondakov, including the compounds shown below {(paragraph [0023]: The electron injection layer of the organic light emitting diode of Kondakov includes a 1,10-phenanthroline material.), (paragraph [0027]: The 1,10-phenanthroline material is exemplified by Compounds II-1 through II-20.), (p. 8; Compounds II-4, II-6, II-7, and II-8)}.

    PNG
    media_image2.png
    508
    1287
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    481
    1292
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    773
    1290
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    923
    1280
    media_image5.png
    Greyscale


At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the organic light emitting device of Kondakov by substituting one of the compounds of Kondakov shown immediately above in place of Compound II-2 as the matrix material of the electron injection layer of the organic light emitting diode of Kondakov as modified by Nishita, based on the teaching of Kondakov. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of one of the compounds of Kondakov shown immediately above would have been a choice from a finite number of identified, predictable solutions (the exemplified materials for the electron injection layer of Kondakov), with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make 

Regarding claim 18: Kondakov as modified by Nishita teaches all of the features with respect to claim 1, as outlined above.
An electron injection layer doped with a rare earth metal would be a mixed layer containing the materials of the mixture throughout the layer. Therefore, to form the layer, the layer must necessarily have been formed by co-depositing a substantially metallic rare earth metal dopant together with a first matrix compound comprising at least two phenanthrolinyl groups. Thus the electron injection layer of the organic light emitting diode of Kondakov as modified by Nishita—which is being equated with the instant at least one organic semiconductor layer—is formed by co-depositing a substantially metallic rare earth metal dopant together with a first matrix compound comprising at least two phenanthrolinyl groups.
Additionally, by providing the product of the organic light emitting diode of Kondakov as modified by Nishita, Kondakov as modified by Nishita must necessarily teach a method of producing said organic light emitting diode.
Therefore, Kondakov as modified by Nishita further teaches a method of manufacture an organic light emitting diode according the claim 1, comprising the steps of sequentially forming an anode electrode, at least one emission layer, at least one organic semiconductor layer, and a cathode electrode on a substrate, and forming the at least one organic semiconductor layer by co-depositing a substantially metallic rare 

Regarding claim 21: Kondakov as modified by Nishita teaches all of the features with respect to claim 1, as outlined above.
Kondakov as modified by Nishita does not exemplify a device similar to the modified Example device 7-4 of Kondakov described above in which the rare earth metal dopant that is the electron donor dopant of the electron injection layer—which is being equated with the instant organic semiconductor layer—is Yb.
However, Nishita teaches that the rare earth metal that can be the electron donor dopant taught by Nishita can be Yb {paragraph [0131]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the organic light emitting device of Kondakov by using Yb specifically as the rare earth metal that is the electron donor dopant of the electron injection layer of the organic light emitting diode of Kondakov as modified by Nishita, based on the teaching of Nishita. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). The selection of Yb would have been a choice from a finite number of identified, predictable solutions (the exemplified metals that can be the electron donor dopant of Nishita), with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to .

Claims 5-7 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kondakov et al. (US 2007/0252522 A1) in view of Nishita et al. (US 2007/0057630 A1) (hereafter “Nishita”) as applied to claim 1 above, and further in view of Liao et al. (US 2003/0170491 A1) (hereafter “Liao”).
Regarding claims 5-7 and 22-23: Kondakov as modified by Nishita teaches all of the features with respect to claim 1, as outlined above.
Kondakov does not teach that the organic light emitting device comprises additional organic layers forming additional stacks of layers.
Liao teaches an white light emitting organic light emitting device that comprises three organic layers, each comprising a stack of layers, between the first organic layer and the second electrode {Fig. 7 as described in paragraphs [0071]-[0072]}. 
The light is emitted from the device in the direction form the first electrode to the second electrode {Fig. 7 as well as the description of Fig. 7 in paragraphs [0071]-[0072] indicates that the light is emitted through the anode and the substrate—which is being equated with the instant second electrode}.
Each organic layer is an individual stack of organic layers {(paragraph [0072]: Organic EL unit 220.1, organic EL unit 220.2, and organic EL unit 220.3 are being equated with the organic layers of the instant claims.), (paragraph [0049] describes the generalized structure of a stacked structure of the disclosure of which Fig. 7 is a specific embodiment. Elements 220.1 to 220.N are the organic EL units and N is the number of organic EL units.), (paragraph [0054]: Each organic EL unit in the stacked OLED device can be the same and can comprise a multilayer structure.)}.
Each organic layer emits a different color light, one emitting blue light—the layer nearest the anode, one emitting green light—the middle layer, and one emitting red light—the layer nearest the cathode {paragraph [0072]: Organic EL unit 220.1, organic EL unit 220.2, and organic EL unit 220.3 are being equated with the organic layers of the instant claims and emit blue light, green light, and red light, respectively.}.
Liao further teaches that the stacked configuration contains a charge generation layer between each of the organic layers {(Fig. 7 as described in paragraph [0072]: Doped connectors 230.1 and 230.2 are between the organic layers.),(p. 3, ¶ [0049]; Disposed between any two adjacent organic EL units is a doped organic connector 230.1 through 230.(N-1) where N is the number of organic EL units, which are being equated with the organic layers of the claims.), (paragraph [0050]; Electrons and holes are generated in, and separated from, each of the doped organic connectors.),(p. 4, ¶ [0059]; The doped organic connectors provide for efficient electron and hole injection into adjacent organic EL units.)}. 
The charge generation layer can contain both a p-type doped organic layer and an n-type doped organic layer, where the n-type doped organic layer is preferably oriented toward the anode {paragraph [0059]}. The p-type doped organic layer can be equated with a p-type charge generation layer, because the p-type doped organic layer is described {paragraphs [0064]-[0065]} as comprising similar materials to the p-type charge generation layer of the published instant specification {paragraph [0220]}
The white light emitting organic light emitting device is comprised in a display panel of a display device {(paragraph [0073]: The white light emitting organic light emitting device is comprised in a full color display.), (paragraph [0074: Figs. 8 and 9 describe an example display device comprising the white light emitting organic light emitting devices where the white light emitting organic light emitting devices are arranged in a panel.)}.
Liao sought to provide an organic light emitting device with improved brightness through implementation of a stacked configuration {p. 5, ¶ [0070]}. A stacked organic light emitting device using Liao’s configuration further has high luminance efficiency, increased lifetime, easy color adjustment, decreased driving voltage, and provides a stacked OLED with decreased optical absorption {p. 1, paragraphs [0009]-[0013]}. The stacked structure allows for white light generation at improved efficiency and operational lifetime {paragraph [0072]}.
At the time the invention was effectively filed, it would have been obvious to one with ordinary skill in the art to have modified the organic light emitting diode of Kondakov by stacking two duplicate organic layer stacks (the organic EL elements of Liao) over the organic layer stack of Kondakov described above using the configuration of Liao where one organic layer emits blue light, one organic layer emits green light, and one organic layer emits red light, as taught by Liao. The motivation for doing so would have been to provide a device comprising a white light emitting organic light emitting device with improved brightness through implementation of a stacked configuration, as well as to provide a whit light emitting organic light emitting device with high efficiency, 
Furthermore, the selection of a charge generation layer comprising both a p-doped layer and an n-doped layer would have been a choice from a finite number of identified, predictable solutions (the different types of charge generation layer taught by Liao), with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum layer structures to be used to make an organic light-emitting device.
As described above, each organic layer is a duplicate. Therefore each organic layer comprises the same stack of layers described by Kondakov, including the electron injection layer of Kondakov, which is being equated with the instant organic semiconductor layer.
In the resultant device, there would be a p-type charge generation layer oriented toward the cathode and an n-type charge generation layer oriented toward the anode between each organic layer stack.
In the resultant device, the organic layer stack that is the nearest to the anode of the three organic layer stacks would comprise an electron injection layer and an emission layer. The emission layer can be equated with the instant first emission layer of the current claim 1 and the electron injection layer can be equated with the instant organic semiconductor layer of the current claim 1. 
The organic layer stack that is the nearest to the cathode would comprise an emission layer that can be equated with the instant second emission layer of the current claims 5-7 and 22-23.
Between the organic layer stack that is nearest the cathode and the middle organic layer stack would be located a bilayer charge generation layer consisting of a p-type charge generation layer oriented toward the cathode and an n-type charge generation layer oriented toward the anode. This n-type charge generation layer can be equated with the instant second organic semiconductor layer. 
The Examiner notes that none of the current claims 5-7 or 22-23 provide any limitations as to the composition of the second organic semiconductor layer. Therefore, the Examiner is interpreting the claims such that the second organic semiconductor layer can have any composition so long as it is an organic semiconductor layer. The n-type charge generation layer that is being equated with the instant second organic semiconductor layer must pass charges through the layer and is thus an organic semiconductor layer.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1, 4-5, 9, 11, 18, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 9,923,153 B2 in view of Kambe et al. (EP 2833429 A1) (hereafter “Kambe”) and as evidenced by Nikolic et al. (“The dependence of the work function of rare earth metals on their electron structure” Microelectronics Journal, vol. 27 (1996) pp. 93-96.) (hereafter “Nikolic”). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1, 4-5, 9, 11, 18, and 21: Claim 4 of U.S. Patent No. 9,923,153 B2 discloses an Organic light emitting diode comprising an anode electrode, a transparent cathode electrode, at least one emission layer and at least one organic semiconductor layer {Claim 1}. 
Wherein the at least one emission layer and the at least one organic semiconductor layer is arranged between the anode electrode and the transparent cathode electrode and the organic semiconductor layer comprises a first zero-valent metal dopant and a first matrix compound wherein the first matrix compound comprises at least two phenanthrolinyl groups {Claim 1}.
Wherein the first zero-valent metal dopant is selected from the group consisting of alkali metal, alkaline earth metal, rare earth metal, Group 3 transition metal and mixtures thereof {Claim 1}
Wherein the organic semiconductor layer is in direct contact with the transparent cathode electrode layer {Claim 1}.
Wherein the organic light emitting diode comprises a first organic semiconductor layer and a second organic semiconductor layer and the organic light emitting diode further comprises a first emission layer and a second emission layer and the first organic semiconductor layer is arranged between the first emission layer and the second emission layer and the second organic semiconductor layer is arranged between the transparent cathode electrode and the emission layer arranged closest to the transparent cathode electrode {Claim 4}.
Claim 4 of U.S. Patent No. 9,923,153 B2 does not exemplify that the first zero-valent metal dopant is a rare-earth metal.
However, as outlined above, the first zero-valent metal dopant is selected from the group consisting of alkali metal, alkaline earth metal, rare earth metal, Group 3 transition metal and mixtures thereof {Claim 1}.
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting diode of Claim 4 of U.S. Patent No. 9,923,153 B2 by selecting the first zero-valent metal dopant to be a rare earth metal, based on the teaching of Claim 4 of U.S. Patent No. 9,923,153 B2. The choice would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.
Claim 4 of U.S. Patent No. 9,923,153 B2 does not exemplify that the rare earth metal is Yb.
Kambe teaches that the Yb is known to be useful as a rare earth metal dopant {paragraphs [0060], [0061], and [0063]}.
Kambe further teaches that the work function of the rare-earth metal should be 2.9 eV or less {paragraph [0063]}.
Nikolic teaches that Yb has a work function of 2.6 eV {Table 1}.
Kambe teaches that the choice of Yb as the electron-donating metal is one of a finite number of identified, predictable solutions {paragraphs [0060]-[0066]}.
At the time the invention was effectively filed, it would have been obvious to have further modified the organic light emitting diode of Claim 4 of U.S. Patent No. 9,923,153 B2 by using Yb as the rare-earth metal dopant, based on the teaching of Kambe and Nikolic. The selection of Yb as the rare-earth metal would have been a choice from a finite number of identified, predictable solutions with a reasonable expectation of success, based on the teaching of Kambe and Nikolic. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.
The manufacture of such a device would necessarily meet the limitations of the current claim 18.

Claims 1-2, 4, 18, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 9,923,153 B2 in view of Kambe et al. (EP 2833429 A1) (hereafter “Kambe”) and as evidenced by Nikolic et al. (“The dependence of the work function of rare earth metals on their electron structure” Microelectronics Journal, vol. 27 (1996) pp. 93-96.) (hereafter “Nikolic”). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-2, 4, 18, and 21: Claim 2 of U.S. Patent No. 9,923,153 B2 discloses an Organic light emitting diode comprising an anode electrode, a transparent cathode electrode, at least one emission layer and at least one organic semiconductor layer {Claim 1}. 
Wherein the at least one emission layer and the at least one organic semiconductor layer is arranged between the anode electrode and the transparent cathode electrode and the organic semiconductor layer comprises a first zero-valent metal dopant and a first matrix compound wherein the first matrix compound comprises at least two phenanthrolinyl groups {Claim 1}.
Wherein the first zero-valent metal dopant is selected from the group consisting of alkali metal, alkaline earth metal, rare earth metal, Group 3 transition metal and mixtures thereof {Claim 1}. 
Wherein the organic semiconductor layer is in direct contact with the transparent cathode electrode layer {Claim 1}.
Wherein the first matrix compound is a compound of Formula 1 (shown below) {Claim 2}.

    PNG
    media_image6.png
    479
    813
    media_image6.png
    Greyscale

Wherein R1 to R7 are each independently selected from hydrogen, substituted or unsubstituted C6 to C18 aryl group, substituted or unsubstituted pyridyl group, substituted or unsubstituted quinolyl group, substituted or unsubstituted C1 to C16 alkyl group, substituted or unsubstituted C1 to C16 alkoxy group, hydroxyl group or carboxyl group, and/or wherein adjacent groups of the respective R1 to R7 may be bonded to each other to form a ring {Claim 2}.
L1 is a single bond or selected from the group consisting of a C6 to C30 arylene group, a C5 to C30 heteroarylene group, a C1 to C8alkylene group and a C1 to C8 alkoxyalkylene group {Claim 2}.
Ar1 is a substituted or unsubstituted C6 to C18 aryl group or a pyridyl group; and
n is an integer from 2 to 4, wherein each of the n phenanthrolinyl groups within the parentheses may be the same or different from each other {Claim 2}.
Claim 2 of U.S. Patent No. 9,923,153 B2 does not exemplify that the first zero-valent metal dopant is a rare-earth metal.
However, as outlined above, the first zero-valent metal dopant is selected from the group consisting of alkali metal, alkaline earth metal, rare earth metal, Group 3 transition metal and mixtures thereof {Claim 1}.
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting diode of Claim 2 of U.S. Patent No. 9,923,153 B2 by 
Claim 2 of U.S. Patent No. 9,923,153 B2 does not exemplify that the rare earth metal is Yb.
Kambe teaches that the Yb is known to be useful as a rare earth metal dopant {paragraphs [0060], [0061], and [0063]}.
Kambe further teaches that the work function of the rare-earth metal should be 2.9 eV or less {paragraph [0063]}.
Nikolic teaches that Yb has a work function of 2.6 eV {Table 1}.
Kambe teaches that the choice of Yb as the electron-donating metal is one of a finite number of identified, predictable solutions {paragraphs [0060]-[0066]}.
At the time the invention was effectively filed, it would have been obvious to have further modified the organic light emitting diode of Claim 2 of U.S. Patent No. 9,923,153 B2 by using Yb as the rare-earth metal dopant, based on the teaching of Kambe and Nikolic. The selection of Yb as the rare-earth metal would have been a choice from a finite number of identified, predictable solutions with a reasonable expectation of success, based on the teaching of Kambe and Nikolic. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at 
The manufacture of such a device would necessarily meet the limitations of the current claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257.  The examiner can normally be reached on M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786